CONCURRING OPINION
Bland, Judge:
I concur with the majority in holding that the imported rugs involved are “of like character or description” to Wilton rugs.
Regardless of the action of the collector in finding that they were similar to Wilton rugs, and regardless of the narrowness of the issue as it was presented to the court below, it is my view, and it may be the view of the majority, although it is not expressed, that in determining whether or not the rugs were properly assessed under paragraph 1117 (a), this court or the trial court should not be confined to considering likenesses or differences between the imported articles and Wilton rugs alone. Congress meant to include within the said paragraph any rug which belonged to the class of rugs specifically named.
By reason of the narrowness of the issue to which the majority confined itself, the opinion does not quote the first paragraph of the Summary of Tariff Information with respect to Axminster rugs, which reads as follows:
(1) Axminster carpets and rugs, not specially provided for, signifies Axminsters other than the handmade (“real”) Axminsters and the chenille Axminsters. The machine-made Axminsters here covered are sometimes known as “spool” Axmin-sters, a term derived from the fact that the pile yarns are, in weaving, drawn from wide spools, each spool being as wide as the loom. The spool Axminster, is an imitation of the oriental weave, in that the pile threads are drawn from outside the warp and not formed from the warp. * * *. [Italics mine.]
I also wish to point out that if the issue was to be confined to a consideration of the imported rugs and Wilton rugs, pertinent and proper information concerning the character of Wilton rugs is to be *383found in Tariff Information Surveys (Volume K-6). I quote as follows:
The manufacture of Wilton carpet, like that of Brussels, is handicapped by the limitation in the number of different colors which can be used in the production of a single piece of goods. Nor can it rival the Axminster and chenille Axminster in the height of pile. However, Wilton makers have generally abandoned the attempt to secure a heavy pile, and by the execution of fine, delicate designs of carefully chosen colors, in a close-clipped fabric, seem to imitate some of the test oriental fabrics. The better varieties of these products are beautiful carpetings, and by some people are considered the best examples of machine-made floor coverings, lltalics mine.]
As to what Congress was trying to do by the use of the term “of like character or description”, the report of the House Committee on Ways and Means contains pertinent language which does not require explanation or discussion and reads:
Paragraph 1117: This paragraph relates to machine-made carpets and rugs. The rates of duty proposed by the committee remain the same as those in the act of 1922 except on Axminster, Wilton, Brussels, and velvet and tapestry carpets and rugs that are valued at more than 40 cents per square foot. The proposed duty on them is an increase from 40 percent ad valorem to 60 percent ad valorem. The carpet industry, here and abroad, has recently developed a new type of high-grade rug. These rugs, as yet unnamed, are technically similar to Wiltons and are practically the only rugs that will fall under the 60 percent rate. [Italics mine.]
I am writing this specially concurring opinion chiefly for the purpose of pointing out that the collector in classifying rugs under this paragraph is not required to state that the imported rugs are of like character or description to any one particular rug. It seems reasonable to conclude that if some Wilton rugs did not simulate an oriental rug, the majority might have regarded the differences between the imported rugs and Wilton rugs to be sufficient to warrant a holding that they were not dutiable under the paragraph, notwithstanding the fact that spool Axminster rugs which are provided for in the paragraph are always imitations of oriental weaves. I could not have agreed with this conclusion.